Matter of Saeed v Shaikh (2022 NY Slip Op 02642)





Matter of Saeed v Shaikh


2022 NY Slip Op 02642


Decided on April 21, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 21, 2022

Before: Manzanet-Daniels, J.P., Kern, Singh, Kennedy, Mendez, JJ. 


Index No. 652795/19 Appeal No. 15783-15783A Case No. 2022-00291, 2022-00292 

[*1]In the Matter of Azhar Saeed, Petitioner-Appellant,
vTariq Shaikh et al., Respondents-Respondents. 


Law Offices of Bernard D'Orazio & Associates, P.C., New York (Steven G. Yudin of counsel), for appellant.
Jonathan Silver, Kew Gardens, for respondents.

Judgment, Supreme Court, New York County (Arthur Engoron, J.), entered November 23, 2021, against respondents and in petitioner's favor in the amount of $334,603.10 plus interest from January 18, 2019, unanimously modified, on the law, to award judgment to petitioner in the amount of $424,283.90, and otherwise affirmed, with costs against respondents. Appeal from order, same court and Justice, entered November 16, 2021, unanimously dismissed, without costs, as superseded by the appeal from the judgment.
Petitioner was entitled to entry of a judgment consistent with Supreme Court's order dated August 27, 2019, which confirmed the arbitration award "in its entirety," including all components of damages awarded by the arbitrator (see Awards.com, LLC v Kinko's, Inc., 143 AD3d 521, 522 [1st Dept 2016]; Wiener v Spahn, 126 AD3d 508, 508 [1st Dept 2015]). Supreme Court had the discretion to retain continuing jurisdiction to reconsider its prior order and rectify its omission of prejudgment interest on the arbitration award, as well as the omission of certain components of the award for the value of the "stock on hand" and reimbursement of arbitration costs (see Liss v Trans Auto Sys., 68 NY2d 15, 20 [1986]; Garcia v The Jesuits of Fordham, 6 AD3d 163, 165 [1st Dept 2004]).THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: April 21, 2022